DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.  This Final Office Action is in response to amendment filed on 12/21/2021.
Claims 1 and 9 have been amended. Claim 12 remains canceled. Claims 1-11 and 13-14 remain pending in the application.

Examiner’s Note:

Examiner respectfully would like to thank the Applicant and Attorney for its cooperation and hard work when discussing this application. Examiner strongly encourages Applicant to schedule an interview with the Examiner prior to the next communication to help move this case in a positive direction for compact prosecution. Examiner is more than willing and reasonable to discuss possible solutions.






Response to Amendment

The amendment filed 12/21/2021 has been entered. Claims 1 and 9 have been amended. Claim 12 remains canceled. Claims 1-11 and 13-14 remain pending in the application. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.
Response to Arguments

Regarding Applicant’s arguments, on pages 5-9 of the remark filed on 12/21/2021, on the newly added limitations of claim 1 and 9: “while the vehicle is being driven”, arguments are persuasive.
Therefore, the 35 U.S.C. 103 rejection over Menzel et al. (DE Pub. No. 102010029418), Shohat et al. (U.S No. 9735970) and Palukuru et al. (U.S Pub. 20190294815) in further view of Ujiie et al. (U.S Pub. No. 20160264071) has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. § 103 in view of the following prior art: Ujiie et al. U.S Pub. No. 20160315766), in conjunction with Menzel et al. (DE Pub. No. 102010029418) Shohat et al. (U.S No. 9735970), Palukuru et al. (U.S Pub. 20190294815) and Ujiie et al. (U.S Pub. No. 20160264071). Please refer to the 35 U.S.C. 103 section below for a detailed explanation.
	For the reasons stated above and the new ground(s) of rejection under 35 U.S.C. 103 below, Examiner respectfully disagrees with Applicant’s argument, see Applicant’s Remarks Page 5-9, regarding allowance of the application. Examiner asserts that claims 1-11 and 13-14 are rejected for the reasons stated above in conjunction with the new ground(s) of rejection under 35 U.S.C. 103 below.
	Conclusion: Menzel-Shohat- Palukuru –Ujiie-Ujiie teaches the aforementioned limitations of independent claims 1 and 9 rendering the claim limitations obvious before the effective date of the claimed invention.


Claims 1, 9-10 and 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Menzel et al. (DE Pub. No. 102010029418 (Retrieved from IDS), hereinafter referred to as "Menzel"), Shohat et al. (U.S No. 9735970, hereinafter referred to as “Shohat”), Palukuru et al. (U.S Pub. 20190294815), hereinafter referred to as "Palukuru") and Ujiie et al. (U.S Pub. No. 20160264071, hereinafter referred to as “Ujiie”) in further view of Ujiie et al. (U.S Pub. No. 20160315766, hereinafter referred to as “Ujiie”)

Regarding Independent Claim 1 (Currently Amended), Menzel teaches a method for improving the utilization rate of a vehicle-to-X communication device for vehicle-to-X communication (Par. Abstract "for wirelessly receiving and transmitting vehicle-to-X-data according to the short-range communication"; vehicle-to-X communication), (Par. (0002-0003) "Vehicle- to-X communication (Car-to-X communication, C2X) is used in modern transport to exchange information between a vehicle and another vehicle or an infrastructure unit. This exchange of information between different vehicles and infrastructure units can increase the safety of road users and travel comfort. Furthermore, this communication can improve traffic and transport management as well as traffic efficiency and traffic flow. The vehicle-to-X communication can, for example, provide driving recommendations in the event of traffic jams and accidents or risk predictions in the case of fog banks, black ice or bad weather areas with a high level of topicality[..] Furthermore, done a complete networking of all to-vehicle communications vehicle equipped with the participants in the traffic. Self-organization of the traffic system can also take place on the basis of the real-time dissemination of the vehicle-to-X communication data. In this way, traffic efficiency and traffic safety as well as travel comfort can be increased. The environmental compatibility of traffic can also be increased by reducing the stopping and waiting times for a route, for example. Cooperation with adaptive traffic control systems can be used here."; improving the utilization rate (improve traffic; travel comfort can be increased; vehicle-to-X communication device (infrastructure unit))
However Menzel does not explicitly teach generating ………..cryptographic keys for signing vehicle-to-X messages to be emitted using the digital certificates by an 
Wherein Shohat teaches generating…………. cryptographic keys for signing vehicle-to-X messages to be emitted using the digital certificates by an electronic computing apparatus; and (Col. 2 lines 1-15 “a processing unit; and a memory, the memory containing instructions that, when executed by the processing unit [..] generate an ephemeral key based on the obtained certificate,”; generation of cryptographic keys (generate an ephemeral key) using digital certificates (based on obtained certificate) by an electronic computing apparatus (processing unit))), (Col. 10 lines 36-45 “The SAA 115 may also be integrated in an in-car entertainment system.”; corresponding to vehicle (in-car system)), (Col. 3 lines 45-55 “by one of a plurality of third party certificate authorities 130-1 through 130-n. In an embodiment, the authentication is performed as part of the secured call set up process, based on certificates issued for users participating in the call. The certificates are issued during a personalization process of the SAAs 115”; digital certificates (the certificates)), (Col. 5 lines 55- 65 “using the ephemeral keys. During the secured communication, each SAA encrypts and decrypts audio communications transmitted between the SAAs using the ephemeral keys”; cryptographic keys (ephemeral keys))

However Menzel and Shohat do not explicitly teach receiving digital certificates at substantially the same time by the vehicle-to-X communication device, temporal spacing apart the generation of each of the cryptographic keys from each other by a time period set to process the vehicle-to-X messages…………. in between the generation of each of the cryptographic keys………….., the electronic computing apparatus executing other tasks during the time period.
Wherein Palukuru teaches receiving digital certificates at substantially the same time by the vehicle-to-X communication device; (Par. (0037) “Each vehicle may be assigned 20 certificates that are valid for a predetermined time period (e.g., 2 receiving digital certificates at substantially the same time( vehicle may be assigned 20 certificates [..] for a predetermined time period) (Examiner notes: There in no example in the instant application of receiving digital certificates at sustainably the same time as well as the phrasing of “at sustainably the same time” is so broad that it can be broadly and reasonably interpreted in many different ways such as receiving multiple certificates at the same time as a batch, a group, etc. therefore Examiner will broadly and reasonably interpret that “substantially at the same time” is referring to multiple certificates being received or obtained in a group at the same time).
the electronic computing apparatus executing other tasks during the time period. (Par. (0050) “The transmit power selection function 300 implemented in the vehicle controller 200 may include a first selection function 302 that is configured to input the derived key that is output from the Key Generation Function 301 and output a selection for one of the predetermined sequences 308. A second selection function 304 may be configured to input the input the derived key that is output from the Key Generation Function 301 and output a selection for a specific element of the selected sequence.”; electronic computing apparatus (transmit power selection in vehicle controller) executing task with label 302 first selection function during the time period of the key generation),
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Palukuru within the teachings of Menzel and Shohat to include receiving digital certificates the same time by the vehicle-to-X communication device because of the analogous concept of improving the efficiency of vehicle communication and securely protecting the transmission exchange using cryptographic keys and certificates. Palukuru includes receiving digital certificates at substantially the same time by the vehicle communication device. This is significant because by receiving the digital certificates at substantially the same time multiple digital certificates can be loaded to overcome the issue of consuming all the processing power to generate all the keys, by receiving the digital certificates as a batch or in a group the generation of keys can be utilized in an optimal and effective way. 
The motivation to combine these reference is because by receiving the certificates concurrently or at the same time by the vehicle communication device it provides a solution to the conventional way of vehicles in an assembly line or production receiving certificates in a row or sequentially while using all the processing power that proves ineffective or inefficient. By receiving the certificates either in a batch or all at once at the same time the vehicle communication device can reserve processing power as well as establish authenticity/ integrity of the messages received and emitted. 
However Menzel, Shohat and Palukuru do not explicitly teach temporal spacing apart the generation of each of the cryptographic keys from each other by a time period 
Wherein Ujiie teaches temporal spacing apart the generation of each of the cryptographic keys from each other by a time period set to process the vehicle-to-X messages……… in between the generation of each of the cryptographic keys……….., (Par. (0076) “the update process includes a key update process for updating the value of the MAC key serving as a key used to generate MAC and a counter reset process for resetting the counter value that is reflected in MAC [..] The update timing is identified on the basis of the timer 108. The update timing is determined as the time when a predetermined period of time (e.g., 6 hours or 1 day) elapses”; temporal spacing apart the generation of each of the cryptographic keys (updating process with a key update) by a time period (updating of time correlating to a timer/period of time)), (Par. (0152) “updating of the MAC keys of a plurality of ECUs connected to a drive-train bus is performed during parking in which the processing load is low. In this manner, updating of the MAC key used to generate MAC and resetting of the counter value can be performed for each of ECU groups having a high correlation (for each of the area types of bus to which the ECUs are connected) at different points in time”; each of the cryptographic keys (keys of a plurality) corresponding to a time period (different points in time)), (Par. (0090) “updating related to a MAC key and the counter value used to verify the MAC for each of the messages need to be synchronously performed by the ECUs. Hereinafter, the update process related to MAC corresponding to a message ID is described with reference to an example in which the ECU 100a sends a data frame for ensuring synchronization of the update processes (referred to as set to process the vehicle-to-X message (each of the messages) in between (synchronously performed)  generation of each of the cryptographic keys (updating process and generation of keys corresponding to messages of ECU synchronously)) 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Ujiie within the teachings of Menzel, Shohat and Palukuru to include the teaches temporal spacing of the cryptographic keys by a time period set in between the process the vehicle-to-X messages generation of each of the cryptographic keys because of the analogous concept of vehicle communication and the verification of messages based on multiple keys. Ujiie includes a process in which temporal spacing apart of the generation of keys at a time period is done in-between or concurrently to process or execution of the vehicle messages. This is significant because the vehicle-to-X communication can be utilized at a high rate in production and avoidance of long duration’s cycles, lack of down time for key generation and heavy loads of computing can be prevented because each cryptographic key would be temporally spaced or updated different from the next key. This in return leads to vehicle-to X messages being more productive and faster in transmitting messages at great distance without sever backlogs of key generation with the loading of certificates. This leads to safer and more secure protection for vehicle on the road in need of assistance during incidents, collision, navigational issues etc. By allowing the electronic computing apparatus to execute task the vehicle would be efficient and effective while in traffic and high integrity and confidence can be established with the sender emitting messages.  

However Menzel, Shohat Palukuru Ujiie do not explicitly teach while the vehicle is being driven, while the vehicle is being driven, while the vehicle is being driven
Wherein Ujiie teaches while the vehicle is being driven (Par. (0053) “The particular state may be a state where [..] the vehicle is driving.”; while the vehicle is being driven (state of vehicle is driving)), (Par. (0143) “The session keys are used as keys in encryption processing (processing including generating [..] while the vehicle is driving,”; while the vehicle is being driven (while the vehicle is driving) corresponding to the generating of cryptographic keys (generating encryption keys associated with driver driving)), (Par. (0212) “Further, switching between “parked”, “stopped”, and “driving” and so forth may be distinguished based on the gearshift or the like of the vehicle, and the shared key verification sequence may be started while parked, for example, or “high-speed driving” and “low-speed driving” may be distinguished and the shared key while the vehicle is being driven (gear switches from park to stop to drive and low-speed and high speed driving corresponding to keys))
while the vehicle is being driven, (Par. (0053) “The particular state may be a state where [..] the vehicle is driving.”; while the vehicle is being driven (state of vehicle is driving)), (Par. (0143) “shared keys that the ECUs store has increased (whether or not a state where updating of the shared key is necessary) with regard to security. [..] while the vehicle is driving,”; temporal spacing (updating of keys) corresponding to while the vehicle is being driven (while the vehicle is driving)), (Par. (0060) “where updating of the shared key is necessary) is determined (verified) regarding security, based on an expiration data of the shared key, in accordance with the state of the vehicle.”; temporal spacing by a set time period (updating keys corresponding to expiration data) while the vehicle is being driven (state of the vehicle that is driving)), (Par. (0142) “the expiration date has elapsed (information indicating that updating of the shared key is necessary and so forth), thus making notification to the driver”; while the vehicle is being driven (notification to driver corresponding to temporal spacing by a set time period (expiration data associated with updating of keys))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Ujiie within the teachings of Menzel, Shohat, Palukuru and Ujiie to include generating cryptographic keys and temporal spacing by a set time period because of the analogous concept of vehicle communication and the verification of messages based on multiple keys. Ujiie includes a process in which where the state of the vehicle is being driven, park stopped then driven again the generation of cryptographic keys corresponding to vehicle messages 

Regarding Dependent Claim 9 (Currently Amended), claim 9 is a device claim that recites similar limitations to independent claim 1 and the teachings of Menzel Shohat, Palukuru, Ujiie and Ujiie address all the limitation in claim 1 and are thereby rejected under the same grounds.

Regarding Dependent Claim 10 (Original), the combination of Menzel Shohat, Palukuru, Ujiie and Ujiie teach the device of claim 9, Menzel further teaches the vehicle-to-X communication device according to Claim 9, wherein the electronic computing apparatus is configured with computing resources of designed to cover the computing resources needed for signature of the vehicle-to-X messages. (Par. (0044) "The vehicle communication device is further adapted to sign the data communication cryptographically or to verify and / or encrypt or decrypt. In this way, data to be stored can also be stored in encrypted form in the storage medium
provided."; signature of vehicle to-X message (sign the data)), (Par. (0092) "The secret authentication key that may be issued can be used to sign messages from the vehicle- to-X communication. A recipient of the signed message can check whether the signature is authentic."; producing signature))

Regarding Dependent Claim 13 (Original), the combination of Menzel, Shohat, Palukuru, Ujiie and Ujiie teach the device of claim 9, Menzel further teaches use of the vehicle-to-X communication device according to claim 9 in a vehicle or an infrastructure apparatus. (Par. (0008-0009) "It may be considered an object of the invention to provide a secure allocation and simple output of vehicle-to-X certificates from an infrastructure unit to a vehicle.[..] An infrastructure unit, a vehicle communication device, a vehicle, a system for the secure transmission of vehicle-to-X communication certificates"; infrastructure apparatus Infrastructure unit) with vehicle to-X communications)) (Figure 1 label 110; vehicle))

s 2-3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Menzel et al. (DE Pub. No. 102010029418 (Retrieved from IDS), hereinafter referred to as "Menzel"), Shohat et al. (U.S No. 9735970, hereinafter referred to as “Shohat”) Palukuru et al. (U.S Pub. 20190294815), hereinafter referred to as "Palukuru"), Ujiie et al. (U.S Pub. No. 20160264071, hereinafter referred to as “Ujiie”) and Ujiie et al. (U.S Pub. No. 20160315766, hereinafter referred to as “Ujiie”) in further view of Jungk et al. (U.S Pub. No. 20180375853, hereinafter referred to as "Jungk") 

Regarding Dependent Claim 2 (Original), the combination of Menzel, Shohat, Palukuru, Ujiie and Ujiie do not explicitly teach the method according to Claim 1, wherein the temporal spacing is configured as required with regard to a respective certificate of the digital certificates and/or a respective key of the cryptographic keys.
Wherein Jungk teaches the method according to Claim 1, wherein the temporal spacing is configured as required with regard to a respective certificate of the digital certificates and/or a respective key of the cryptographic keys. (Par. (0010) "Examples of certificates or respectively cryptographic certificates are public key certificates (e.g. X.509) or attribute certificates."; respective certificate and/or key)), (Par. (0028) "a memory for storing at least one certificate for protecting the vehicle-to-X communication and at least one updated certificate, wherein the communication apparatus is configured, before expiry of the validity period of the certificate and a change to a validity period of defined length for the updated certificate"; temporal spacing (updating) as required (before expiry of the validity period))

The motivation to combine these references is by implementing temporal spacing to be configured as required for the certificate or key it allows the vehicle-to-X communication to function at a high utilization rate as well and establishing confidence in user that the authenticity and integrity of the messages will never fall to delay or ineffectiveness due to not applying the temporal spacing when needed. This in return lead to vehicle in transit being able to receive messages in the state of an emergency, accidents and provides assistance during breakdowns in the vehicle and sending braking maneuvers to give instructions to promote the utmost safety of users.

Regarding Dependent Claim 3 (Original), the combination of Menzel, Shohat, Palukuru, Ujiie and Ujiie do not explicitly teach the method according to claim 1, wherein the temporal spacing is configured as a function of a respective validity period of a respective certificate of the digital certificates.
Wherein Jungk teaches the method according to claim 1, wherein the temporal spacing is configured as a function of a respective validity period of a respective certificate of the digital certificates. (Par. (0012) "a validation of the vehicle time is carried out by means of comparison with a piece of time information provided by the backend system, wherein in the event of plausibility being established, the change is made to the validity period of the updated certificate."; temporal spacing (updated certificate) as a function of a respective validity period (validity period)), (Par. (0013) "The validity of the certificate for protecting the communication link between the vehicle and the backend system can, for example, apply for significantly longer, depending on the level of reliability of the backend system, than the certificates for protecting the vehicle-to-X communication, for example beyond a standard maximum lifetime of the vehicle. According to one embodiment, the certificate for protecting the communication link with the backend system is valid for a shorter period than the lifetime of the vehicle, wherein the certificate is preferably renewed at regular intervals. To this end, the certificate can, in particular in the case of a request by the vehicle, be transferred from the backend system to the vehicle, which is in particular effected before an expiration date of the validity period of the certificate for protecting the vehicle-to-X validity period associated with a respective certificate))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Jungk within the teachings of Menzel, Shohat, Palukuru, Ujiie and Ujiie for the reasons discussed in dependent claim 2 stated above.

Claim 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Menzel et al. (DE Pub. No. 102010029418 (Retrieved from IDS), hereinafter referred to as "Menzel"), Shohat et al. (U.S No. 9735970, hereinafter referred to as “Shohat”) Palukuru et al. (U.S Pub. 20190294815), hereinafter referred to as "Palukuru"), Ujiie et al. (U.S Pub. No. 20160264071, hereinafter referred to as “Ujiie”) and Ujiie et al. (U.S Pub. No. 20160315766, hereinafter referred to as “Ujiie”) in further view of Camenisch et al. (U.S Pub. No. 20170359184, hereinafter referred to as "Camenisch")

Regarding Dependent Claim 4 (Original), Menzel does not explicitly teach the method according to claim 1, wherein the temporal spacing.
Wherein Ujiie teaches the method according to claim 1, wherein the temporal spacing ((Par. (0076) “the update process includes a key update process for updating the value of the MAC key serving as a key used to generate MAC and a counter reset process for resetting the counter value that is reflected in MAC [..] The update timing is identified on the basis of the timer 108. The update timing is determined as the time ”; temporal spacing (updating process with a key update)))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Ujiie within the teachings of Menzel, Shohat, Palukuru and Ujiie to include the temporal spacing because of the analogous concept of improving the efficiency of vehicle communication and securely protecting the transmission exchange using cryptographic keys and certificates. Ujiie includes temporal spacing or updating of the keys.  This is significant because the vehicle-to-X communication can be utilized at a high rate in production and avoidance of long duration’s cycles, lack of down time for key generation and heavy loads of computing can be prevented because each cryptographic key would be temporally spaced or updated different from the next key. This in return leads to vehicle-to X messages being more productive and faster in transmitting messages at great distance without sever backlogs of key generation with the loading of certificates. This leads to safer and more secure protection for vehicle on the road in need of assistance during incidents, collision, navigational issues etc. By allowing the electronic computing apparatus to execute task the vehicle would be efficient and effective while in traffic and high integrity and confidence can be established with the sender emitting messages.  
The motivation to combine these references is because by implementing a time period corresponding to the temporal spacing/updating of the keys that is simultaneous/ in-between the processing of the vehicle messages, the system can stagger the cryptographic keys and messages be protected from large processing numbers that lead to a very limited vehicle communication and later on having the keys emitted 
However Menzel, Shohat, Palukuru, Ujiie and Ujiie do not explicitly teach shifts the generation of each of the cryptographic keys from the time of the receipt of the certificates towards an actual and/or probable time of use of a respective certificate of the digital certificates and/or of the respective key of the cryptographic keys.
Wherein Camenisch teaches shifts the generation of each of the cryptographic keys from the time of the receipt of the certificates towards an actual and/or probable time of use of a respective certificate of the digital certificates and/or of the respective key of the cryptographic keys. (Par. (0003) "A cryptographic credential is essentially a certificate generated via a cryptographic process by a credential issuing authority who has verified the information certified by the credential."; credential associated with certificate), (Par. (0031) "Particular examples of attribute credentials may include: certificates used in X.509 credential systems"; attribute credential with certificate)), (Par. (0048) "The auxiliary credentials could be bound in other ways to the attribute credential, for example by encoding a credential ID in both credentials. In the case of X.509 certificates, for instance, the serial number of the attribute credential could be referenced in the auxiliary credential"; attribute credential associated with auxiliary credentials), (Par. (0041) "The timestamp TS time of receipt of the certificates (timestamp associated with certificate)), (Par. (0048) "by periodically changing the revocation authority public key pk.sub.RA supplied to verifiers, whereby auxiliary credential signatures have limited validity determined by validity of the current public key pk.sub.RA."; shifted temporally (periodically changing) a respective key (public key))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Camenisch within the teachings of Menzel, Shohat, Palukuru, Ujiie and Ujiie to include shifting of the generation of each of the cryptographic keys from the time of the receipt of the certificates towards an actual and/or probable time of use of a respective certificate of the digital certificates and/or of the respective key of the cryptographic keys because of the analogous concept of updating or temporal spacing of certificates with a time component using cryptographic keys. Camenisch includes a method for generating keys that shift, change or move temporally or periodically to an actual time of the certificate. This is significant because by matching the time receipt of the certificate to a key in a shift or movement towards that time the validity period can be assured for users that the certificate corresponds with an authentic and trusted sender. By implementing an associated time with the certificate the user will be able to detect the rightful sender to its valid time, this prevents confidential data being compromise or forged and by implementing the keys that periodically shift towards that time the exchange in communication can be securely protected and the signing of messages can be fully authentic.
.

Claim 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Menzel et al. (DE Pub. No. 102010029418 (Retrieved from IDS), hereinafter referred to as "Menzel"), Shohat et al. (U.S No. 9735970, hereinafter referred to as “Shohat”) Palukuru et al. (U.S Pub. 20190294815), hereinafter referred to as "Palukuru") and Ujiie et al. (U.S Pub. No. 20160264071, hereinafter referred to as “Ujiie”) and Ujiie et al. (U.S Pub. No. 20160315766, hereinafter referred to as “Ujiie”) in further view of Muller et al. (DE Pub. No. 102017012249, hereinafter referred to as "Muller") 

Regarding Dependent Claim 5 (Original), the combination of Menzel, Shohat, Palukuru, Ujiie and Ujiie do not explicitly teach the method according to claim 1, wherein generation of a respective key using a respective certificate of the digital certificates proceeds directly before a validity period of the respective certificate comes into effect and/or directly subsequent to a validity period of a respective previous certificate of the digital certificates coming into effect.
the method according to claim 1, wherein generation of a respective key using a respective certificate of the digital certificates proceeds directly before a validity period of the respective certificate comes into effect and/or directly subsequent to a validity period of a respective previous certificate of the digital certificates coming into effect (Page 5 Par. (0062) “a user certificate on the basis of a generated key pair,”; generation of a respective key (generated key pair) using a respective certificate (a user certificate)), (Page 6 Par. (0069) “The CA 4 represents the user certificate 14 for the key pair 11generated in the mobile terminal 2. The private key, also called private key, does not leave the TEE of the mobile terminal 2. The CA 4 creates the certificate 14 and returns it to the mobile terminal 2. The SCEP is used for the distribution”; generation of key pair)), (Page 7 Par. (0095) “the validity of the certificate 14 in the certification authority 4 is also queried according to step y. If the certificate 14 is valid and the signature is correct, the authentication attempt is successful. The terminal 1 is then unlocked in step z and the application of the user is carried out by means of its mobile terminal 2.”; proceeds directly before a validity period comes into effect ( validity of certificate is queried after the generation of the key pair)), (Page 4 Par. (0041) “The validity of the digital certificate is usually limited to a period defined in the certificate. In the present method, the validity of a certificate can be revoked if, in the absence of the mobile terminal, an authentication of the user in the network for registering to a terminal should nevertheless take place.”; validity queried  corresponding to period defined in certificate))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Muller within the teachings of Menzel, .




Claim 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Menzel et al. (DE Pub. No. 102010029418 (Retrieved from IDS), hereinafter referred to as "Menzel"), Shohat et al. (U.S No. 9735970, hereinafter referred to as “Shohat”) Palukuru et al. (U.S Pub. 20190294815), hereinafter referred to as "Palukuru") and Ujiie et al. (U.S Pub. No. 20160264071, hereinafter referred to as “Ujiie”) and Ujiie et al. (U.S Pub. No. 20160315766, hereinafter referred to as “Ujiie”) in further view of Kopetz et al. (U.S Pub. No. 20100180123, hereinafter referred to as "Kopetz")

Regarding Dependent Claim 6 (Original), the combination of Menzel, Shohat, Palukuru, Ujiie and Ujiie do not explicitly teach the method according to claim 1, wherein the electronic computing apparatus determines the start of a validity period of a respective certificate of the digital certificates and initiates generation of a respective key of the cryptographic keys such that generation of the respective key is completed prior to the start of the validity period.
Wherein Kopetz the method according to claim 1, 10wherein wherein the electronic computing apparatus determines the start of a validity period of a respective certificate (Par. (0026) “the time point of the observation and the value of the observation, which must be processed within its validity period..sup.6 The acquired data is pre-processed within interval 210, and begins at time point [..]during time interval 211 between time point 201 and time point 202, a signature for the observation is calculated by means of the private encryption key that is valid for this time point. The signature will be embedded in the real-time message of the next following period. After it has the signature of the previously received real-time message in the next period, security monitor 114 uses the known public key to check whether the signature agrees with the content of the previously received real-time message”; determine the start of a validity period (begins at a time point corresponding to validity period) of a respective certificate (signature corresponding to a valid time point)), (Par. (0037) “an also be embodied efficiently on a multiprocessor system-on-chip (MPSoC), whereby the function of switch 120 is taken over by a network-on-chip, and the function of computers 111, 112 and 113 is taken over by the cores of the MPSoC. A specified core 114 takes over the function of electronic computing apparatus))
and initiates generation of a respective key such that generation of the respective key is completed prior to the start of the validity period. (Claim 7: as soon as the time period for a real-time operation is completed, a sending process generates a new asymmetric key pair in the background and announces the new public key including the time point when its validity period begin”; generation of a respective key(generates a key asymmetric key pair) is completed prior (as soon as the time period for a real-time operation is completed) to the start of the validity period ( [..] and announces the new public key including time point when the validity period begins; generation of key pair performed prior to start of validity period)), (Par. (0023) “a key pair is generated whereby a private key is used by the sender of the data to generate a signature, and the associated public key is made available to the public for checking the signature”; generation of a respective key)), (Par. (0027) “the calculation of a new asymmetric key pair at time point 202. As the starting point for the calculation of the new key pair, a function is taken from the bit pattern for the calculation stating time point, since this bit pattern of the time display will not repeat within the lifetime of the system. Since the calculation of a new key pair is time-consuming and will not be completed within interval 212 before the next data acquisition time point 200, this background calculation will be interrupted at the beginning of the next period at time point 200”; generated key pair corresponding to start of validity period (asymmetric key pair and starting time point))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Dixon within the teachings of Menzel, Shohat, Palukuru, Ujiie and Ujiie to include a determination of the start of a validity 
The motivation to combine is by generating the keys prior to the start of the validity period users are ensured secure protection and high credibility as well as trust that the cryptographic keys generated are not invalidated and can be utilized at an optimal rate during the validity process. By implementing these steps this provides the user the ability to identify changes during the transfer of the cryptographic keys and protects confidential information contained in the message.

Claim 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Menzel et al. (DE Pub. No. 102010029418 (Retrieved from IDS), hereinafter referred to as "Menzel"), Shohat et al. (U.S No. 9735970, hereinafter referred to as “Shohat”) Palukuru et al. (U.S Pub. 20190294815), hereinafter referred to as "Palukuru") and Ujiie et al. (U.S Pub. No. 20160264071, hereinafter referred to as “Ujiie”) and Ujiie et hereinafter referred to as “Ujiie”) in further view of Baltes et al. (U.S Pub. No. 20130111203, hereinafter referred to as "Baltes") 

Regarding Dependent Claim 7 (Original), the combination of Menzel, Shohat, Palukuru, Ujiie and Ujiie do not explicitly teach the method according to claim 1, wherein in the event of the computing capacity of the electronic computing unit not being fully utilized, keys for future vehicle-to-X message signatures are produced.
Wherein Baltes teaches the method according to claim 1, wherein in the event of the computing capacity of the electronic computing unit not being fully utilized, keys for future vehicle-to-X message signatures are produced. (Par. (0009)" a memory segment in the memory of a vehicle ECU without having to rewrite the entire bootloader. The method includes defining a key table in the bootloader memory segment that includes a number of vacant memory slots that are available to store replacement public keys if they are needed; electronic computing unit not being fully utilized (vehicle ECU with number of vacant memory) to store keys), (Par. (0012) "a method for signing and verifying electronic content using a digital signature including the delivery of content and signature files from programming source to executing controller''; signing of vehicle messages), (Par. (0031) "If all the memory slots in the key table 126 are filled with keys, then the entire bootloader needs to be rewritten in order to replace the public key and again open up the key table 126."; future keys are produced (filled with keys)) Examiner Notes: Examiner broadly and reasonably interprets the claims " the electronic computing unit not being fully utilized" to a component of the vehicle not filled up all the way with keys, empty, vacant or the like thereof, and the need to fill up space with production of keys. Examiner suggest amending the claim to be more specific to the intended invention because as the claims are written it is too broad)
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Baltes within the teachings of Menzel, Shohat, Palukuru, Ujiie and Ujiie to include in the event of the computing capacity of the electronic computing unit not being fully utilized, keys for future vehicle-to-X message signatures are produced because of the analogous concept of certificates and cryptographic keys used to authenticate a secure vehicle communication. Baltes includes a process where the vehicle can detect the ECU not being fully utilized or determining the vacancy or emptiness of keys in storage. This is important because it provides an indication that more keys are needed to be produced. This leads versatility in the system by not only preventing overload but determining the need to generate more keys for transferring later on. This provides the cryptographic keys down time to and prevents low cycle times by indicating to the ECU the need to improve and increase the utilization rate of vehicle.
The motivation to combine these reference is because by determining when the computing unit is not being fully utilized it will by providing to the user the ability to produce in the future or ahead of time cryptographic keys that could assist user in time of an emergency, navigation issues and incidents with confidential messages being transmitted, the user is more prepared and aware of the decrease in productivity of the vehicle communication system and subsequently can return system to function at a high .

Claim 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Menzel et al. (DE Pub. No. 102010029418 (Retrieved from IDS), hereinafter referred to as "Menzel"), Shohat et al. (U.S No. 9735970, hereinafter referred to as “Shohat”), Palukuru et al. (U.S Pub. 20190294815), hereinafter referred to as "Palukuru") and Ujiie et al. (U.S Pub. No. 20160264071, hereinafter referred to as “Ujiie”) and Ujiie et al. (U.S Pub. No. 20160315766, hereinafter referred to as “Ujiie”) in further view of Takazoe et al. (U.S Pub. No. 20180241739, hereinafter referred to as "Takazoe") 

Regarding Dependent Claim 8 (Original), the combination of Menzel, Shohat, Palukuru, Ujiie and Ujiie do not explicitly teach the method according to claim 1, wherein the digital certificates stored in a data memory are replaced by the cryptographic keys produced.
Wherein Takazoe teaches the method according to claim 1, wherein the digital certificates stored in a data memory are replaced by the cryptographic keys produced. (Par. (0080) "In step S15, update processor 104 receives new public key certificate 122 transmitted in step S14, and replaces public key certificate 122 already stored in memory 12 with new public key certificate 122 to be stored. In this manner, controller 1 performs mutual authentication with device 2 using new valid public key certificate 122, and can generate a shared key with a new validity period set."; certificate stored in memory replaced by keys produced (public key certificate replaced with new public key))
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Takazoe within the teachings of Menzel, Shohat, Palukuru, Ujiie and Ujiie to include digital certificates stored in a data memory are replaced by the cryptographic keys produced because of the analogous concept of certificates and cryptographic keys used to authenticate a secure vehicle communication. Takazoe includes a process of replacing the certificates stored memory with keys produced. This prevents the system from harm or susceptibility to malicious attacks by saving the data in memory spaces that correspond to the certificate. This maintains the sender and recipient's anonymity for unauthorized users attempting to get access. By interchanging or replacing the keys the system is given extra layer of secure protection by ensuring the user confidential data stored in memory won't be at risk while discouraging penetration by attackers by replacing the certificates before any harm can occur. 
The motivation to combine these reference is because by replacing the certificate with keys produced the system the data stored in memory is less likely to be at risk and the certificate and key generation process can remain intact and undisturbed from harm in return leading to a high rate of utilization by the electronic computing device.




s 11 and 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Menzel et al. (DE Pub. No. 102010029418 (Retrieved from IDS), hereinafter referred to as "Menzel"), Shohat et al. (U.S No. 9735970, hereinafter referred to as “Shohat”), Palukuru et al. (U.S Pub. 20190294815), hereinafter referred to as "Palukuru") and Ujiie et al. (U.S Pub. No. 20160264071, hereinafter referred to as “Ujiie”) and Ujiie et al. (U.S Pub. No. 20160315766, hereinafter referred to as “Ujiie”) in further view of Antoni et al. (U.S Pub. No. 20170012774, hereinafter referred to as "Antoni")

Regarding Dependent Claim 11 (Original), the combination of Menzel, Shohat, Palukuru, Ujiie and Ujiie do not explicitly teach the vehicle-to-X communication device according to claim 9, wherein the electronic computing apparatus comprises a hardware security module for producing the cryptographic keys from the digital certificates and/or for signing the vehicle-to-X messages with the cryptographic keys.
Wherein Antoni teaches the vehicle-to-X communication device according to claim 9, wherein the electronic computing apparatus comprises a hardware security module for producing the cryptographic keys from the digital certificates and/or for signing the vehicle-to-X messages with the cryptographic keys. (Par. (0034) "a processor and a hardware security module, and in which system the communication data are authenticated before sending and when received the authenticity thereof is checked, wherein the processor performs the authentication, and the preferably separate hardware security module performs the authenticity check, wherein the communication data are vehicle-to-X messages, and wherein the processor hardware security module with vehicle-to-X messages), (Par. (0003) "method for generating and verifying digital signatures. The use of ECDSA for signing and verifying vehicle-to-X messages has been standardized by the IEEE, ETSI and the Car2Car Communication Consortium. Using what are known as long-term certificates (LTC) and ECU keys for authenticating vehicle-to-X communication systems"; electronic computing apparatus (ECU) signing vehicle-to-X messages with keys from certificates)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Antoni within the teachings of Menzel, Shohat, Palukuru, Ujiie and Ujiie to include a hardware security module for producing the cryptographic keys from the digital certificates and/or for signing the vehicle-to-X messages with the cryptographic keys because of the analogous concept of improving the efficiency of vehicle-to-X communicating with the use of digital certificates and cryptographic keys used for traffic related occurrences. Antoni includes a hardware security module used for producing the key from the certificate for signing the messages. This is important because HSM provide physical access protection and secure management of the generation of keys. HSM provide protective measures to deter external attacks from malicious users attempting to tamper. This becomes useful for vehicles in transit across great distances trying to maintain the integrity and authenticity of the system. The HSM provides keys that are generated with strong protection that cannot be easily predicted by attackers. This helps users transferring vehicle-to-X messages concerning navigational issues, emergency relief and incident analysis.


Regarding Dependent Claim 14 (Original), claim 14 recites similar limitations to dependent claim 11 and the teachings of Menzel, Shohat, Palukuru, Ujiie, Ujiie and Antoni address all the limitation in claim 11 and are thereby rejected under the same grounds.


Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Schaap; Tristan F (U.S Pub. No. US 20200153625) "TIME-BASED ENCRYPTION KEY DERIVATION". Considered this reference because it addressed of keys shifting or moving in relation to a time receipt of a digital signature.

Grotendorst; Thomas. (U.S Pub. No. 20160197797) "REDUCING RECEIVED DATA IN A V2X NETWORK BASED ON RECEIVED SIGNAL STRENGTH". Considered this application because it relates to vehicle-to-X communications using digital signatures and decoding secure transmission with different volume loads at various times.


Sharifi Mehr; Nima (US No. 10454689) "Digital Certificate Management". Considered this application because it addressed the updating or temporal spacing of certificates.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.A.H./Examiner, Art Unit 2497                                                                                                                                                                                                        
/Jeremy S Duffield/Primary Examiner, Art Unit 2498